Citation Nr: 0632663	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  04-41 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  What evaluation is warranted from January 28, 2003, for 
post-traumatic stress disorder (PTSD)?

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted entitlement to service connection 
for PTSD with an evaluation of 30 percent disability, 
effective January 28, 2003; and from a November 2004 RO 
decision denying entitlement to a TDIU. 

In his timely substantive appeal, dated in November 2004, the 
veteran, through his representative, wrote that a 50 percent 
evaluation for PTSD would satisfy his appeal.  The Board 
accordingly limits the disability rating sought on appeal.  
Cf.  AB v. Brown, 6 Vet. App. 35 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as this issue was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the 
Fenderson doctrine applies. 


FINDINGS OF FACT

1.  For the period from January 28, 2003, the veteran's PTSD 
was manifested by occupational and social impairment, with 
reduced reliability and productivity.

2.  The veteran's multiple service-connected disabilities, 
including diabetes mellitus and PTSD, are rated in 
combination as 70 percent disabling.  

3.  The veteran's service-connected disorders preclude him 
from securing and following a substantially gainful 
occupation. 

CONCLUSIONS OF LAW

1.  Since January 28, 2003, the veteran's PTSD has met the 
criteria for a 50 percent rating.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2005).

2.  The criteria for a total disability rating due to 
individual unemployability have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 
4.16 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Increased Rating Claim

The veteran contends that his PTSD has been manifested by 
symptomatology that warrants the assignment of a 50 percent 
evaluation.  It is requested that the veteran be afforded the 
benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2005).  In cases where the original rating assigned 
is appealed, consideration must be given to whether the 
veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

In a July 2003 rating decision, the RO granted service 
connection for PTSD and rated it under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, as 30 percent disabling, effective 
January 28, 2003.  

Diagnostic Code 9411 provides that a 30 percent rating is 
warranted for occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130.

A higher, a 50 percent rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

With the above criteria in mind, the Board notes that the 
record of the claimant's regular course of outpatient 
treatment since January 28, 2003 encompasses a VA examination 
report, VA treatment records, and two psychiatric evaluation 
reports by a VA physician on the veteran's ability to do 
work-related activities.

VA treatment records from February 2003 to January 2006 
include the following patient-reported information: he 
continually checks his house at night and otherwise keeps 
watch on the perimeter; feels numb, emotionally; startles 
easily; reports recurrent intrusive recollections, 
flashbacks, and nightmares; panic attacks; he avoids crowds; 
feels nervous and jumpy; has trouble being comfortable with 
social situations; and his grandchildren, whom he regards as 
noisy, make him nervous.  Additionally, on one occasion, he 
reported that he could barely tolerate other people, and that 
somebody or something was out to "get" him.  Observations 
of adverse symptomatology contained in the VA treatment 
records for this period center on his panic attacks, 
constricted affect, and difficulty in establishing and 
maintaining effective social relationships.  Global 
Assessment of Functioning (GAF) scores ranged from 59 to 64.  

At a May 2003 VA examination, the patient reported occasional 
nightmares, intrusive recollections, flashbacks, 
hypervigilance, an exaggerated startle response, general 
distress, anxiety, and occasional depression.  On examination 
he was found to have trouble with simple concentration tasks.  
The examiner concluded, that at least episodically he 
experienced disruption in his concentration due to PTSD.  His 
mood was anxious, he was physically restless, and his affect 
somewhat constricted.  It was opined that his PTSD symptoms 
had increased significantly since his retirement in 1998, 
such that they now resulted in disruptions and impairments of 
his personal and social functioning, and of his ability to 
derive pleasure from any interpersonal or social activity.  
The veteran's GAF score was 62.

In April 2004, and again in December 2004, a VA physician 
from the VA North City Mental Health Center conducted a 
medical assessment of the veteran's ability to do work-
related activities.  The patient reported being easily 
startled and easily frightened; his "ruminating thoughts" 
of combat experience were exacerbated by current news 
reports; also, he was up many times during the night to check 
outside his house and make sure no one was lurking there.  
The physician concluded that the veteran, who had not worked 
in several years, would not be able to handle stress in the 
workplace.  No GAF score was assigned on either of these 
occasions.

The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 46 (4th ed. 1994) 
(DSM-IV) states that a GAF score of between 51 and 60 
indicates that the veteran has "moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers)."  A GAF score of between 61 and 70 indicates 
that the veteran has "some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within in the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationship."  

The Board notes the fact of relatively high GAF scores.  In 
light of the above reports of constricted affect, panic 
attacks more than once a week, and difficulty in establishing 
and maintaining effective social relationships, however, the 
Board finds that the evidence, both positive and negative, is 
at least in equipoise.  Under such circumstances, the Board 
concludes, with resolution of reasonable doubt in the 
veteran's favor, that the appellant's PTSD symptomatology 
equates to occupational and social impairment, with reduced 
reliability and productivity.  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411.  Accordingly, a 50 percent rating is 
warranted from January 28, 2003.

The appeal is allowed.

The TDIU Claim

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person, in the judgment of the rating agency, is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a). 

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  For VA 
purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  

In the matter at hand, service connection has been 
established for PTSD, for which a 50 percent evaluation has 
been awarded above.  The 50 percent rating assigned under 38 
C.F.R. § 4.130, Diagnostic Code 9411, recognizes that such 
disability is comprised of occupational and social impairment 
which is productive of reduced reliability and productivity.  
In addition, service connection is in effect for diabetes 
mellitus, evaluated as 40 percent disabling, effective May 8, 
2001.  Given the 50 percent disability rating herein assigned 
the veteran's PTSD, effective January 28, 2003, a combined 
schedular disability evaluation of 70 percent is effective, 
likewise from January 28, 2003.  On that basis alone, the 
veteran satisfies the minimum schedular requirements for the 
assignment of a TDIU set forth in 38 C.F.R. §§  4.16(a), 4.25 
(2005).  

The question thus presented by the veteran's appeal is 
whether he is actually unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  

The VA physician's aforementioned April and December 2004 
psychiatric evaluation reports indicate that the veteran is 
unemployable as a result of his PTSD.  The medical data in 
these work aptitude studies denote the veteran's marked 
inabilities to understand and remember short, simple 
instructions, and to make judgments on simple work-related 
decisions, as well as his extreme inabilities to understand 
and remember detailed instructions, and to carry out detailed 
instructions.  The physician also noted the veteran's marked 
inabilities to interact appropriately with supervisors, and 
to respond appropriately to work pressures in a usual work 
setting, and to changes in a routine work setting.  She noted 
that the veteran had no ability whatsoever to relate to co-
workers or deal with the public, or to maintain 
attention/concentration.  She furthermore noted that he had 
no ability to respond predictably in social situations.  
Essentially, her medical findings are that the veteran would 
be unable to maintain gainful employment for reasons rooted 
in his PTSD.

The record includes medical data denoting the existence of 
significantly disabling service-connected disabilities 
involving diabetes mellitus and PTSD.  As referenced 
immediately above, there is an uncontradicted opinion that 
PTSD alone likely renders him unable to maintain gainful 
employment.  It is also clear to the Board that diabetes 
mellitus compounds these difficulties.  Given the psychiatric 
assessments by the April and December 2004 VA physician, as 
well as the other VA treatment records on file, which 
substantiate the impact of the veteran's PTSD and his other 
service connected disorders on his ability to maintain 
gainful employment, and resolving any doubt in favor of the 
claimant, it is the Board's conclusion that the criteria for 
TDIU have been met.  Therefore, the appeal is granted.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.16.

Conclusion

As this decision is a complete grant of the benefits sought 
on appeal, a discussion of the Veterans Claims Assistance Act 
of 2000 and the effect it had on the veteran's claims is not 
needed.  In reaching this decision, however, the Board also 
considered the decision in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), and the fact that the appellant was not provided 
advance notice addressing how an effective date would be 
assigned if the claims were allowed.  The Board finds, 
however, that it is premature to address whether this error 
was prejudicial without the RO first assigning an effective 
date for the awards granted in this decision.  If the veteran 
is dissatisfied with the date assigned by the RO he may 
appeal that rating decision, and the Board would then be able 
to address whether the failure to provide full notice was 
prejudicial.



ORDER

For the period since January 28, 2003, a 50 percent 
evaluation for PTSD is warranted, subject to the laws and 
regulations governing the award of monetary benefits.

A total disability rating due to individual unemployability 
is granted, subject to the laws and regulations governing the 
award of monetary benefits. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


